DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 9-10 & 12 are currently pending on the application, of which claims 1 & 12 have been amended, and claims 8 & 11 are cancelled.
In light of the amendments to the claims, specifically the temperature being higher than the boiling point, the previous the art rejections have been withdrawn in order to present a new grounds of rejection.
The previous rejections under 35 U.S.C. 103 is withdrawn in view of the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, applicant's arguments filed 05/09/2022, directed towards references that art still utilized have been fully considered but they are not persuasive. Further explanation is provided below.
With respect to the second argument, applicant states the purpose of the exhaust is to “exhaust a vapor of the solvent while the rinsing liquid is used to remove the adhered substance”. It is unclear if applicant’s argument is directed towards the different reasoning for combining of the exhaust or the different use of the exhaust. If applicant’s argument is directed towards the fact that the intended use of the exhaust is only for solvent vapor, the following rationale is provided. In response to applicant's argument that the exhaust is used for exhausting vapors, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that exhaust is meant for exhausting solely solvent vapors, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, applicant states that there would be no reason to combine the references to procure an exhaust to prevent residues from adhering again to the substrate. Examiner respectfully disagrees, as a foreign residue which may be adhered to the substrate may have some degree of solubility in the solvent, heating of the solvent would produce solvent vapors which would contain some amount of the contaminant. If the vapors remain, there is a possibility that the contaminants may condense out and return to the substrate. Thus, there is a readily apparent reason to provide an exhaust to exhaust vapors during heating processes where cleaning is present. 
With respect to the third argument, which appears to be against the Iwata (although the Iwata reference is no longer used it is believed that this argument will be applied to the reference utilized in its place, and is thus addressed) reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With respect to the fourth argument, which appears to be against the Iwata (although the Iwata reference is no longer used it is believed that this argument will be applied to the reference utilized in its place, and is thus addressed) reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Onishi reference discloses that a controller for exhaust control and all process steps is present [0057], in combination with the Iwata reference, there is a suggestion of including all programming, including exhaust control, in a single controller. 
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, & 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant states that heating of a substrate is performed to promote evaporation of a solution containing a solvent and a removing agent. Applicant then states the heater heats the solution in a manner to not evaporate the removing agent. Such a statement is not enabled because it does not conform to the teachings of thermodynamics. Particularly it is not known how a solution (i.e. a liquid) when heated can cause evaporation of only a single constituent without evaporating another constituent of the solution. Evaporation occurs at any temperature so long as a liquid is present, and heating of a solution promotes the evaporation. It is not known in the art how to prevent evaporation of a liquid when heated. Thus, a person having ordinary skill in the art would not be enabled to make and use the invention without undue experimentation.
Claim Interpretation
Based on applicant’s remarks, see page 6/11 on response submitted on 06/17/2021 under Claim Interpretation heading, it is apparent that applicant desires the substrate to not be considered intended use and as such it will be interpreted to positively recited, as desired by applicant. If this is incorrect, applicant is invited to state otherwise on the record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Negoro (US20150060407A1), Onishi (US20080223825A1) and “Calculating the Boiling Point of a Multicomponent Liquid-Phase Mixture” (see attached NPL), hereafter NPL6.
Regarding claim 1, Kamimura discloses a treatment liquid and method of cleaning a substrate (abstract & title). The method includes utilizing a processing liquid for cleaning adhered substances on substrate [0009, 0296-0297], supplying said liquid to the substrate [0322] having adhered residues (Fig.1 ref 12), heating the liquid to a temperature [0323], and rinsing a substrate with a rinsing solution afterwards [0329-0337]. Kamimura discloses spraying the substrate with the processing liquid [0322], which one of ordinary skill in the art would reasonably expect forms a film as the purpose is to remove all residue on the substrate. The processing liquid further utilizes water and/or an organic solvent [0163-0178, 0186-0189] with additives (dimethyl sulfoxide [0175], hydrogen peroxide [0102]; sulfuric acid [0404]; ammonium hydroxide [0214]; hydrofluoric acid [0195] among various others), wherein the additives reads on a removing agent as its intended purpose is to remove residues effectively [0101-0102, 0186-0189, 0193, 0225] and is miscible/dissolvable with the solvent [0161, 0186-0189]. Kamimura further discloses a plethora of exemplary removing agents [0162-0181], wherein at least some of the agents mentioned have a boiling point above that of one of the solvents (e.g. water, methanol, ethanol, acetone, etc.…). Kamimura does not explicitly disclose heating the substrate, however such feature would have been obvious in light of the teachings of Negoro. Kamimura does not explicitly disclose the presence of the structural components associated with performing the method (e.g. heater, rinse supply, liquid supply, and controller), however it would have been obvious to provide such features in order to automatically perform the process of Kamimura. It is in the purview of one of ordinary skill in the art to utilize common and well-known structural elements to perform the method of Kamimura. In this case, it is common and well known in the art to use liquid and rinsing supplies in order to supply fluid, and to use heaters when heating is desired. In the alternative, such structural features are well-known in the art for performing said processes, as also evidenced by Negoro. Kamimura does not discloses the presence of an exhaust to exhaust the chamber during heating. However, such a feature during such a process is known in the art, as evidenced by Onishi.
Negoro discloses an art related substrate processing method and apparatus (abstract), wherein a cleaning solution of SPM is utilized (abstract). The apparatus comprises: a liquid supply (see Fig.2 & 19 from refs 17/22 to ref 11) that supplies liquid to a substrate; a heater above the substrate (see Figs.2 & 19 ref 58); a rinsing liquid supply (see Figs.2 & 19 from ref DIW on left side to ref 36); a controller (Figs.2 & 19 ref 3) which controls operations of the device [0071]; the controller supplies liquid to form a film, heat the upper surface of the substrate, and supply rinsing liquid afterwards (see Figs.5 & 20). The heater heats the substrate to a temperature which boils the solution [0113 & 0208] and maintains it at said temperature [0113, 0115, 0208, & 0210]. SPM is well known to be a mixture of sulfuric acid and hydrogen peroxide and Negoro further discloses that the boiling temperature of the solution is at least over 200 Celsius [0113 & 0208]. This temperature is greater than the boiling point temperature of hydrogen peroxide and lower than a boiling point temperature of sulfuric acid. Thus, it is understood, and well-known, that solutions have a boiling point between the temperature of lowest and highest boiling point constituents. Utilizing a boiling temperature of the solution promotes removal of foreign matter [0115 & 0210]. Thus, Negoro provides a teaching of boiling a cleaning solution at a temperature between the boiling point of the components in the mixture, in order to promote cleaning.
Onishi discloses an art related substrate processing apparatus, wherein it is known to provide an exhaust (see Fig.12 portion near ref 305) and controller to control the exhaust [0057] in order to exhaust the chamber while a heating process occurs in order to prevent adhered substances on the wafer from re-adhering to the substrate [0108].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify and utilize the apparatus of Negoro including the controller, heater, rinse supply, and liquid supply in order to allow the for automatic control of the method of Kamimura (see also MPEP 2144.04(III)) and to provide an apparatus to perform the method of Kamimura. As Negoro discloses that utilizing a boiling solution at the boiling point temperature of the solution increases removal of foreign matter (Negoro [0115 & 0210]), a skilled artisan would similarly boil solution the Kamimura in order to promote removal of foreign matter. It is further noted that Kamimura discloses the removing agent having a low mass percent of the total mass of the treatment liquid (Kamimura [0103]) and thus does not contribute greatly to increasing the boiling point (i.e. the solution would boil well before reaching the boiling point of the removing agent). A skilled artisan would have found it obvious to modify Modified Kamimura to include an exhaust to exhaust the chamber while heating in order to prevent adherence of residues (Onishi [0108]). Since the mass percent of the removing agent is very small (see Kamimura [0103]) with respect to the solvent and water (Kamimura [0183-0189]) and there is a large difference between the boiling point of the solvent (e.g. methanol) and the boiling point of the removing agent (e.g. hydrogen peroxide), the boiling point of the solution would be reasonably be expected to be lower than the boiling point of the removing agent. See also evidentiary reference NPL6 which supports the rationale regarding the boiling point of the solution.
Regarding claim 2, Modified Kamimura discloses the apparatus of claim 1, wherein the processing liquid further contains a thickener to increase a viscosity of the processing liquid (Kamimura [0207-0211], also see [0164-0168] disclosing other solvents which are known thickeners and are capable of being used together [0181]).
Regarding claim 7, Modified Kamimura discloses the apparatus of claim 1, wherein the residue substance is at least partly from a hard mask film (Kamimura Fig.1 ref 12 [0003-0007, 0009].

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1), Negoro (US20150060407A1), Onishi (US20080223825A1) and NPL6 as applied to claim 2 above, and further in view of evidentiary references Methanol (see attached NPL), Hydrogen Peroxide (see attached NPL), Polyvinyl Pyrrolidone (see attached NPL), Polyvinyl alcohol (see attached NPL), and Hydrofluoric acid (see attached NPL). Hereafter NPL’s referred to as NPL1, NPL2, NPL3, NPL4, and NPL5
Regarding claim 3, Modified Kamimura discloses the apparatus of claim 2, wherein the thickener (see exemplary polyvinyl alcohol and polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point that exceeds the boiling point of the solvent (e.g. methanol, ethanol, isopropyl alcohol, etc.; Kamimura [0168], see also other solvents mentioned by Kamimura [0163-0181] which have a boiling point below that of water) and lower than the boiling point of the removing agent (see exemplary hydrogen peroxide, Kamimura [0101-0102], see also other possible removing agents of Kamimura including but not limited to those stated in [0193-0195]). For purposes of brevity, examiner will no longer state other possible removing agents, thickeners, and solvents, but rather utilize the exemplary solvents, thickeners, and removing agents previously stated. However, it is noted that Kamimura does disclose other such alternative or complimentary solvents, thickeners, and removing agents. See NPL (NPL1-NPL4) regarding boiling points and glass transition temperatures of said chemicals.
Regarding claim 4, Modified Kamimura discloses the apparatus of claim 3, wherein the predetermined temperature (i.e. solution boiling temperature) is higher than the boiling point of the solvent and lower than the glass transition point of the thickener (specifically polyvinyl pyrrolidone). See NPL (NPL1, NPL3) regarding boiling points and glass transition temperatures of said chemicals. Since the mass percent of the thickener and removing agent is very small (see Kamimura [0103 & 0209]) with respect to the solvent and water (Kamimura [0183-0189]) and there is a large difference between the boiling point of the solvent and both the glass transition temperature of the thickener and the boiling point of the removing agent, the boiling point of the solution would be reasonably expected to be lower than the glass transition temperature and the removing agent. See also evidentiary reference NPL6 which supports the rationale regarding the boiling point of the solution.
Regarding claim 5, Modified Kamimura discloses the apparatus of claim 3, wherein Kamimura discloses percentages of components in the solution (see [0103, 0149, 0188-0189, 0197, 0205, & 0210]), thus an exemplary treating liquid solution comprising: an organic solvent of 40% (e.g. isopropyl alcohol), water 25%, oxidizing agent 10% (e.g. hydrogen peroxide), corrosion inhibitor 5% (e.g. benzotriazole), polyfunctional organic acid 5% (e.g. oxalic acid), thickener 5% (PVA), halide (hydrobromic acid) and Fe balance to 100% would be reasonably expected to have a boiling point above the glass transition temperature of polyvinyl alcohol since the difference between the solvent boiling point and thickener glass transition temperature is very small, and the difference between the other components is very large. See NPL (NPL2, NPL4) regarding boiling points and glass transition temperatures of said hydrogen peroxide and polyvinyl alcohol. In an effort to reduce confusion and clutter by provision of multiple references the remaining boiling point data of other chemicals are not provided here but can be readily obtained from databases. Since Kamimura discloses that the mass percent of the thickener is low with respect to the total mass of the treating liquid (majority mass is constituted by the solvent (e.g. isopropyl alcohol) and water, see Kamimura [0183-0189]), a skilled artisan would expect that boiling point of the solution would increase by at least 2 degrees. Thus, it is reasonably expected that the predetermined temperature (i.e. solution boiling temperature) is greater than the glass transition point of the thickener (see specifically polyvinyl alcohol) and lower than the boiling point of the removing agent (e.g. hydrogen peroxide). See also evidentiary reference NPL6 which supports the rationale regarding the boiling point of the solution.
Regarding claim 6, Modified Kamimura discloses the apparatus of claim 2, wherein the thickener (exemplary polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point higher than the boiling point of the removing agent (exemplary hydrofluoric acid, Kamimura [0193-0195]), see also other possible removing agents with a boiling point lower then polyvinyl pyrrolidone ([0101-102, 193-0195] and other additives listed by Kamimura which increase residue removing property). See NPL (NPL3, NPL5) regarding boiling points and glass transition temperatures of said chemicals.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1), Negoro (US20150060407A1), Onishi (US20080223825A1) and NPL6 as applied to claim 1 above, and further in view of Zhou (US20150035152A1).
Regarding claim 9, Modified Kamimura discloses the apparatus of claim 1, wherein the substrate includes an etching target film (Kamimura Fig.1 ref 3) and a hard mask (Kamimura Fig.1 ref 5), however Modified Kamimura does not disclose the ordering of the layers in the claimed fashion. However, because Modified Kamimura is directed towards cleaning of substrates post-etching, one of ordinary skill in the art would reasonably expect that other substrate can be cleaned so long as the substrates have undergone, or will undergo, an etching operation. To this extent, a substrate with the claimed ordering of layers is known in the art, as evidenced by Zhou.
Zhou discloses a semiconductor substrate (abstract) with an etching target layer (Figs.7-9 ref 201) attached directly on a surface of the substrate (Figs.7-9 ref 200) and a hard mask attached directly to the etching layer (see Figs.7-9 ref 202). Further, the substrate itself undergoes an etching operation [0060]. Thus, one of ordinary skill in the art would reasonably expect that there would remain some residues from the etching, as is known in the art and correspondingly attempt to clean the substrate and remove the residues. Kamimura and Zhou are analogous in the art of semiconductors.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Kamimura to utilize the substrate disclosed by Zhou, as both substrates will require cleaning after the etching operation, and Kamimura is intended to perform such a task. The cleaning of one known substrate that undergoes etching to clean residues in place of another known substrate that will require the same is well within the purview of one of ordinary skill in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1), Negoro (US20150060407A1), Onishi (US20080223825A1) and NPL6 as applied to claim 1 above, and further in view of Azuma (US20120223054A1).
Regarding claim 10, Modified Kamimura teaches the apparatus of claim 1, but does not explicitly disclose a first processing chamber for supplying liquid and the second processing chamber for heating the substrate. In contrast, Modified Kamimura appears to teach the heating and supplying. However, such a configuration is known in the art as evidenced by Azuma.
Azuma discloses an art related substrate processing apparatus (abstract), wherein there is a first chamber for supplying a chemical solution (Fig.7 ref 12), a second chamber (Fig.7 ref 25) with a heater (Fig.7 ref 26) to heat fluid after it has been supplied, and a third chamber (Fig.7 ref 33) for rinsing the substrate after the heating process is finished. The process is controlled via a control device to perform the functions [0036]. Azuma discloses that organizing the apparatus with different chambers for different functions decreases complexity of the apparatus/system [0070].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus and controller of Modified Kamimura in order to utilize the supplying, heating, and rinsing in different chambers in order to reduce complexity (Azuma [0070]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US20190136161A1) in view of Negoro (US20150060407A1), Onishi (US20080223825A1) and evidentiary references Methanol (see attached NPL), Polyvinyl Pyrrolidone (see attached NPL), and “Calculating the Boiling Point of a Multicomponent Liquid-Phase Mixture” (see attached NPL). Hereafter NPL’s referred to as NPL1 & NPL3 & NPL6.
Regarding claim 12, Kamimura discloses a treatment liquid and method of cleaning a substrate (abstract & title). The method includes utilizing a processing liquid for cleaning adhered substances on substrate [0009, 0296-0297], supplying said liquid to the substrate [0322] having adhered residues (Fig.1 ref 12), heating the liquid to a temperature [0323], and rinsing a substrate with a rinsing solution afterwards [0329-0337]. Kamimura discloses spraying the substrate with the processing liquid [0322], which one of ordinary skill in the art would reasonably expect forms a film as the purpose is to remove all residue on the substrate. The processing liquid further utilizes water and/or an organic solvent [0163-0178, 0186-0189] with additives (dimethyl sulfoxide [0175], hydrogen peroxide [0102]; sulfuric acid [0404]; ammonium hydroxide [0214]; hydrofluoric acid [0195] among various others), wherein the additives reads on a removing agent as its intended purpose is to remove residues effectively [0101-0102, 0186-0189, 0193, 0225] and is miscible/dissolvable with the solvent [0161, 0186-0189]. Kamimura further discloses a plethora of exemplary removing agents [0162-0181], wherein at least some of the agents mentioned have a boiling point above that of one of the solvents (e.g. water, methanol, ethanol, etc.…). The processing liquid further contains a thickener to increase a viscosity of the processing liquid (Kamimura [0207-0211], also see [0164-0168] disclosing other solvents which are known thickeners and are capable of being used together [0181]). the thickener (see exemplary polyvinyl alcohol and polyvinyl pyrrolidone, Kamimura [0209]) has a glass transition point that exceeds the boiling point of the solvent (exemplary methanol, Kamimura [0168], see also other solvents mentioned by Kamimura [0163-0178] which have a boiling point below that of water) and lower than the boiling point of the removing agent (see exemplary hydrogen peroxide, Kamimura [0101-0102], see also other possible removing agents of Kamimura including but not limited to those stated in [0193-0195]). For purposes of brevity, examiner will no longer state other possible removing agents, thickeners, and solvents, but rather utilize the exemplary solvents, thickeners, and removing agents previously stated. However, it is noted that Kamimura does disclose other such alternative or complimentary solvents, thickeners, and removing agents. Kamimura does not explicitly disclose heating the substrate, however such feature would have been obvious in light of the teachings of Negoro. Kamimura does not explicitly disclose the presence of the structural components associated with performing the method (e.g. heater, rinse supply, liquid supply, and controller), however it would have been obvious to provide such features in order to automatically perform the process of Kamimura. It is in the purview of one of ordinary skill in the art to utilize common and well-known structural elements to perform the method of Kamimura. In this case, it is common and well known in the art to use liquid and rinsing supplies in order to supply fluid, and to use heaters when heating is desired. In the alternative, such structural features are well-known in the art for performing said processes, as also evidenced by Negoro. Kamimura does not discloses the presence of an exhaust to exhaust the chamber during heating. However, such a feature during such a process is known in the art, as evidenced by Onishi.
Negoro discloses an art related substrate processing method and apparatus (abstract), wherein a cleaning solution of SPM is utilized (abstract). The apparatus comprises: a liquid supply (see Fig.2 & 19 from refs 17/22 to ref 11) that supplies liquid to a substrate; a heater above the substrate (see Figs.2 & 19 ref 58); a rinsing liquid supply (see Figs.2 & 19 from ref DIW on left side to ref 36); a controller (Figs.2 & 19 ref 3) which controls operations of the device [0071]; the controller supplies liquid to form a film, heat the upper surface of the substrate, and supply rinsing liquid afterwards (see Figs.5 & 20). The heater heats the substrate to a temperature which boils the solution [0113 & 0208] and maintains it at said temperature [0113, 0115, 0208, & 0210]. SPM is well known to be a mixture of sulfuric acid and hydrogen peroxide and Negoro further discloses that the boiling temperature of the solution is at least over 200 Celsius [0113 & 0208]. This temperature is greater than the boiling point temperature of hydrogen peroxide and lower than a boiling point temperature of sulfuric acid. Thus, it is understood, and well-known, that solutions have a boiling point between the temperature of lowest and highest boiling point constituents. Utilizing a boiling temperature of the solution promotes removal of foreign matter [0115 & 0210]. Thus, Negoro provides a teaching of boiling a cleaning solution at a temperature between the boiling point of the components in the mixture, in order to promote cleaning.
Onishi discloses an art related substrate processing apparatus, wherein it is known to provide an exhaust (see Fig.12 portion near ref 305) and controller to control the exhaust [0057] in order to exhaust the chamber while a heating process occurs in order to prevent adhered substances on the wafer from re-adhering to the substrate [0108].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify and utilize the apparatus of Negoro including the controller, heater, rinse supply, and liquid supply in order to allow the for automatic control of the method of Kamimura (see also MPEP 2144.04(III)) and to provide an apparatus to perform the method of Kamimura. As Negoro discloses that utilizing a boiling solution at the boiling point temperature of the solution increases removal of foreign matter (Negoro [0115 & 0210]), a skilled artisan would similarly boil solution the Kamimura in order to promote removal of foreign matter. It is further noted that Kamimura discloses the removing agent having a low mass percent of the total mass of the treatment liquid (Kamimura [0103]) and thus does not contribute greatly to increasing the boiling point (i.e. the solution would boil well before reaching the boiling point of the removing agent). A skilled artisan would have found it obvious to modify Modified Kamimura to include an exhaust to exhaust the chamber while heating in order to prevent adherence of residues (Onishi [0108]). It is further noted that since the treatment liquid is composed of a majority of water and organic solvent (Kamimura [0188-0189]) with a small percentage being the removing agent (Kamimura [0103]) and the thickener (Kamimura [0210]), it is reasonably expected that the boiling point of the solution (mostly methanol and water) would be below the thickener (polyvinyl pyrrolidone) and the removing agent (hydrogen peroxide). See also NPL6 which supports the rationale regarding the boiling point of the solution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al. (US20150221530A1) discloses a method and apparatus for performing liquid processing on a substrate via the use of an aqueous solution (abstract). Hara further discloses utilizing aqueous solutions with a temperature exceeding the boiling point of water [0056, 0058, and 0065]. The usage of temperatures past the boiling point of water affects the concentration of the solution through evaporation of the water, thus a supplemental amount of solution is provided to correct the concentration [0065, 0072-0073]. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo et al. (US6561883B1) discloses a method for polishing a substrate utilizing a solution (abstract), wherein Kondo further discloses other possible thickeners for the solution (Col.5 lines 1-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/SPENCER E. BELL/Primary Examiner, Art Unit 1711